Citation Nr: 1144449	
Decision Date: 12/06/11    Archive Date: 12/14/11

DOCKET NO.  08-04 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for status post resection, Meckel's diverticulum with appendectomy. 

2.  Entitlement to service connection for an acquired psychiatric disorder, including a bipolar disorder, major depressive disorder, and posttraumatic stress disorder (PTSD), to include as secondary to a service-connected disability.

3.  Entitlement to a total disability rating due to individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Donna D. Ebaugh


INTRODUCTION

The Veteran served on active duty from August 1984 to June 1987. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the RO in St. Petersburg, Florida.

The July 2007 decision included the assignment of a 10 percent disability rating for bilateral hearing loss, after granting service connection for the same.  The Veteran filed a timely notice of disagreement with respect to the assigned rating.  He was provided a statement of the case in November 2007 that addressed the increased rating issue for hearing loss as well as the issues of service connection for an acquired psychiatric disorder and a rating in excess of 10 percent for status post resection, Meckel's diverticulum with appendectomy.  In January 2008, the Veteran submitted a VA Form 9 (substantive appeal) that limited his appeal to the issues of service connection for an acquired psychiatric disorder and a rating in excess of 10 percent for status post resection, Meckel's diverticulum with appendectomy.  As such, the issue of entitlement to an increased rating for hearing loss is not the subject of appellate consideration.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c), (d) (2011).
 
First, in September 2006, the Veteran submitted his VCAA notice response form along with a copy of a letter from the Social Security Administration indicating that he had been approved for disability benefits.  Under 38 U.S.C.A § 5103A(c)(3), VA is required to obtain relevant records held by any Federal department or agency that the claimant adequately identifies and authorizes the Secretary to obtain.  See Diorio v. Nicholson, 20 Vet. App. 193, 199-200 (2006).  In this case, the Veteran did not indicate the specific reason for the award of his SSA disability benefits; however, in a January 2007 statement by the Veteran's wife, she indicated that he was awarded SSA disability benefits for his bipolar disorder.  Further, as his statement regarding SSA benefits was in response to VCAA notice regarding his current claims, the Board finds that the records are relevant to the claims on appeal. 

A copy of any Social Security Administration award decision and records underlying that decision have not been obtained.  See Lind v. Principi, 3 Vet. App. 493 (1992); Murinscak v. Derwinski, 2 Vet. App. 363 (1992).  Although not dispositive as to an issue that must be resolved by VA, any relevant findings made by the Social Security Administration are evidence which must be considered.  See White v. Principi, 243 F. 3d 1378 (Fed. Cir. 2001); Wensch v. Principi, 15 Vet. App. 362 (2001).  These records are necessary for review before a decision may be made regarding his claims and an attempt to obtain these records should be undertaken.

Next, regarding the Veteran's claim for an acquired psychiatric disorder, while he was provided the appropriate notice for a direct service connection claim, he was not provided notice for a secondary service connection claim.  As he is claiming that his acquired psychiatric disorder may be due to service or his service-connected disabilities, he should be provide with adequate notice regarding a secondary service-connection claim. 

Additionally, the Veteran has not been provided a VA examination for his acquired psychiatric disorder.  In this case, the Veteran has provided stressors he experienced during his service in Korea including explosions and animal body parts all over, as well as statements that he feels depressed all the time due to his service-connected gastrointestinal and hearing loss disorders.  Private physicians have diagnosed bipolar disorder, major depressive disorder, and rule out PTSD.  His private physicians have not indicated whether his psychiatric disorders are related to service or a service-connected disability; however, in May 2004, he reported to his private physician that he had increased anxiety when he had diarrhea and/or stomach cramps.  Because the Veteran is not competent to relate his currently diagnosed psychiatric disorder to service or one of his service-connected disabilities, and such relationship remains unclear to the Board, the Board finds that a VA examination and etiology opinion is necessary in order to fairly decide the Veteran's claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Further, regarding the acquired psychiatric disorder, in a statement dated in January 2007, the Veteran indicated all of the physicians from whom he receives treatment. Specifically, he indicated that he had a new psychiatrist, Dr. R., who he was planning to visit in April 2007.  A review of the file reveals that those records have not been requested or obtained.  Therefore, the Veteran should be sent the proper Authorization and Consent form in order for VA to request those records. 

Regarding the Veteran's claim for an increased rating for his status post resection, he underwent a VA examination in June 2007.  The Veteran later stated that he misunderstood some of the VA examiner's questions.  Specifically, he reported to the VA examiner that he did not have problems with diarrhea even though a private treatment record dated in May 2004 indicated complaints regarding diarrhea.  Subsequently, the Veteran has reported and private treatment records indicate, that the Veteran experiences frequent diarrhea when he is not constipated and that his bowels never function normally.  Therefore, the Board observes that it is possible that the June 2007 VA examination findings were based on inaccurate information and as such, may have been inadequate.  At the very least, the evidence indicates that the Veteran's symptoms may have worsened since the June 2007 VA examination, the Veteran should be provided with another VA examination.  VA's statutory duty to assist the Veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991); see also Snuffer v. Gober, 10 Vet. App. 400 (1997).  Accordingly, the AMC should arrange for the Veteran to undergo a VA examination at an appropriate VA medical facility to determine the severity of his service-connected gastrointestinal disorder.  Efforts should be made to provide a translator for the VA examination or assign a VA examiner who is fluent in Spanish and capable of translating his or her findings into English.

Finally, regarding his increased rating claim, the Veteran has made a claim for the highest rating possible and has submitted statements that he is unemployed as well as that he was found to be unemployable by the SSA.  Therefore, the question of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities has been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  Notably, the question of entitlement to TDIU was also decided by the RO in July 2007.  Although the Veteran's August 2007 Notice of Disagreement did not specifically indicate that he appealed the decision regarding TDIU, the Veteran indicated that he was writing to appeal the July 2007 decision.  Further, the Veteran explained why he thought each of his medical claims should be granted and in the process, he explained that he has to stay home due to his stomach problems.  Although the Veteran has not been provided a statement of the case regarding his TDIU claim specifically, the Board finds that the issue of TDIU has been reasonably raised by the record and is before the Board pursuant to Rice.  Thus, the RO/AMC should consider whether to grant a TDIU when it reconsiders the Veteran's increased rating claim on Remand. 


Accordingly, the case is REMANDED for the following action:

1.  Send VCAA notice for service connection of an acquired psychiatric disorder, to include as secondary to service-connected disabilities. 

2.  Request that the Veteran complete an Authorization and Consent form in order to request records from Dr. R., the "new psychiatrist" referenced in the Veteran's January 2007 correspondence.  Upon receipt of the appropriate form, request records from Dr. R. 

3.  Obtain a copy of any Social Security Administration decision regarding disability benefits for the Veteran.  All the medical treatment records from the Social Security Administration that were used in considering the Veteran's claim for disability benefits should be obtained and associated with the claims file.

4.  After receipt of the foregoing records, afford the Veteran a VA examination to evaluate the nature and etiology of any acquired psychiatric disorder, including bipolar disorder, major depressive disorder, and PTSD.  The examiner must review the claims file and note such review in the examination report.  Efforts should be made to provide a translator for the VA examination or assign a VA examiner who is fluent in Spanish and capable of translating his or her findings into English.

Based on a review of the claims folder, examination of the Veteran, and utilizing sound medical principles, the examiner is requested to offer an opinion, with full supporting rationale, as to whether the Veteran has PTSD meeting the criteria of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994). The VA examiner must determine whether the stressor claimed by the Veteran is related to his fear of hostile military or terrorist activity.

Thereafter, the VA examiner should confirm whether any of the claimed stressors are adequate to support a diagnosis of PTSD and whether the Veteran's symptoms are related to the claimed stressor(s).  If a diagnosis of PTSD is deemed appropriate, the examiner must identify the specific stressor(s) underlying the diagnosis, and should comment upon the link between the current symptomatology and the Veteran's claimed stressor(s).

For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

If a psychiatric disability other than PTSD is diagnosed, the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that the psychiatric disorder found to be present had its onset in or is related to service.  He or she must also comment as to whether it is at least likely as not that the identified acquired psychiatric disorder was caused or aggravated by the Veteran's service connected disabilities.  If aggravation is present, the examiner should indicate, to the extent possible, the approximate level of severity of the depression (i.e., a baseline) before the onset of the aggravation. 

The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

The examiner should also provide a thorough rationale for his or her conclusions.  If the examiner is unable to provide an opinion without resorting to speculation, a reasons and bases should be provided addressing why such an opinion cannot be rendered.  Moreover, if the examiner is unable to obtain the necessary data from his or her examination of the Veteran, an explanation as to why this information was not obtained should be entered into the report. 

5.  After receipt of the foregoing records, afford the Veteran the opportunity to undergo an examination to determine the current severity of his service-connected gastrointestinal disability.  The claims folder must be made available to the examiner in conjunction with the examination.  Any testing deemed necessary should be performed.  Efforts should be made to provide a translator for the VA examination or assign a VA examiner who is fluent in Spanish and capable of translating his or her findings into English.

The examiner should also offer an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran is unable to secure or maintain substantially gainful employment as a result of his service-connected status post resection, Meckel's diverticulum with appendectomy.  If necessary, any additional testing required should be accomplished.

The examiner should also provide a thorough rationale for his or her conclusions.  If the examiner is unable to provide an opinion without resorting to speculation, a reasons and bases should be provided addressing why such an opinion cannot be rendered. Moreover, if the examiner is unable to obtain the necessary data from his or her examination of the Veteran, an explanation as to why this information was not obtained should be entered into the report.

6.  The RO/AMC must notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

7.  After the above actions have been completed, readjudicate the Veteran's claim, to include the issue of entitlement to a TDIU.  If any claim remains denied, issue the Veteran a supplemental statement of the case, and afford him the appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

